Exhibit 10.18

WISCONSIN ENERGY CORPORATION
AMENDED AND RESTATED
EXECUTIVE SEVERANCE POLICY

Introduction

Wisconsin Energy Corporation ("Wisconsin Energy"), a Wisconsin corporation,
through the Board of Directors of Wisconsin Energy (the "Board"), has determined
that appropriate steps should be taken to assure Wisconsin Energy of the
continued employment, attention, and dedication to duty of its employees and to
seek to ensure the availability of their continued service by affording them
with reasonable security against changes in their employment relationship should
a change in control of Wisconsin Energy occur. Therefore, in order to fulfill
the above purposes, the following plan was developed and adopted.

ARTICLE I
ESTABLISHMENT AND RESTATEMENT OF PLAN



EEffective as of the date WICOR, Inc., became a wholly-owned subsidiary of
Wisconsin Energy, Wisconsin Energy established the Wisconsin Energy Executive
Severance Policy (the "Plan"), to assure employees of Wisconsin Energy of the
continued employment, attention, and dedication to duty of its employees and to
seek to ensure the availability of their continued service, notwithstanding the
closing of the WICOR transaction. Wisconsin Energy most recently amended the
Plan on April 25, 2000, to afford certain employees reasonable security against
changes in their employment relationship should a change in control of Wisconsin
Energy occur entirely apart from the WICOR transaction. The Plan is hereby
further amended and restated, effective as of January 1, 2008 for compliance
with Code Section 409A.



ARTICLE II
DEFINITIONS



As used herein the following words and phrases shall have the following
respective meanings unless the context clearly indicates otherwise.

    Annual Compensation. The sum of a Participant's Annual Salary and Annual
    Incentive Award.

    Annual Incentive Award. The highest annual cash incentive award earned by a
    Participant during any of the 3 years prior to a termination of employment
    entitling the Participant to a Separation Benefit.

    Annual Salary. The Participant's regular annual base salary immediately
    prior to his or her termination of employment, including compensation
    converted to other benefits under a flexible pay arrangement maintained by
    the Corporation or deferred pursuant to a written plan or agreement with the
    Corporation, but excluding overtime pay, allowances, premium pay,
    compensation paid or payable under any Corporation long-term or short-term
    incentive plan or any similar payment.
    

    --------------------------------------------------------------------------------

    
    

    

    Beneficial Owner. The term "Beneficial Owner" has the meaning set forth in
    Rule 13d-3 under the Exchange Act.

    Board. The Board of Directors of Wisconsin Energy.

    Change in Control. The term "Change in Control" means, with respect to the
    Corporation, the occurrence of any one of the following dates, interpreted
    consistent with Treasury Regulation Section 1.409A-3(i)(5).

    Change in Ownership. The date any one Person, or more than one Person Acting
    as a Group, acquires ownership of stock of the Corporation that, together
    with stock held by such Person or Group, constitutes more than 50% of the
    total fair market value or total voting power of the stock of the
    Corporation. Notwithstanding the foregoing, for purposes of this subsection,
    if any one Person, or more than one Person Acting as a Group, is considered
    to own more than 50% of the total fair market value or total voting power of
    the stock of the Corporation, the acquisition of additional stock by the
    same Person or Persons is not considered to cause a Change in Control.
    
    Change in Effective Control.
    
    The date any one Person, or more than one Person Acting as a Group, acquires
    (or has acquired during the 12-month period ending on the date of the most
    recent acquisition by such Person or Persons) ownership of stock of the
    Corporation possessing 30% or more of the total voting power of the stock of
    the Corporation. Notwithstanding the foregoing, for purposes of this
    subsection, if any one Person, or more than one Person Acting as a Group, is
    considered to effectively control the Corporation, the acquisition of
    additional control of the Corporation by the same Person or Persons is not
    considered to cause a Change in Control; or
    
    The date a majority of the members of the Corporation's Board is replaced
    during any 12-month period by directors whose appointment or election is not
    endorsed by a majority of the members of the Corporation's Board before the
    date of the appointment or election.
    
    Change in Ownership of a Substantial Portion of the Corporation's Assets.
    The date any one Person, or more than one Person Acting as a Group, acquires
    (or has acquired during the 12-month period ending on the date of the most
    recent acquisition by such Person or Persons) assets from the Corporation
    that have a total gross fair market value equal to or more than 40% of the
    total gross fair market value of all of the assets of the Corporation
    immediately before such acquisition or acquisitions. For purposes of this
    clause (iii), "gross fair market value" means the value of the assets of the
    Corporation, or the value of the assets being disposed of, determined
    without regard to
    
    2
    
    --------------------------------------------------------------------------------
    
    
    any liabilities associated with such assets. Notwithstanding the foregoing,
    a transfer of assets is not treated as a Change in Control if the assets are
    transferred to:
    
    An entity that is controlled by the shareholders of the transferring
    corporation;
    
    A shareholder of the Corporation (immediately before the asset transfer) in
    exchange for or with respect to its stock;
    
    An entity, 50% or more of the total value or voting power of which is owned,
    directly or indirectly, by the Corporation;
    
    A Person, or more than one Person Acting as a Group, that owns, directly or
    indirectly, 50% or more of the total value or voting power of all the
    outstanding stock of the Corporation; or
    
    An entity, at least 50% of the total value or voting power of which is
    owned, directly or indirectly, by a Person described in paragraph D.
    
    "Person" and "Acting as a Group."
    
    For purposes of this Section, "Person" shall have the meaning set forth in
    Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended.
    
    For purposes of this Section, Persons shall be considered to be "Acting as a
    Group" if they are owners of a corporation that enter into a merger,
    consolidation, purchase or acquisition of stock, or similar business
    transaction with the Corporation. If a Person, including an entity, owns
    stock in both corporations that enter into a merger, consolidation, purchase
    or acquisition of stock, or similar transaction, such shareholder is
    considered to be Acting as a Group with the other shareholders only with
    respect to the ownership in that corporation before the transaction giving
    rise to the change and not with respect to the ownership interest in the
    other corporation. Notwithstanding the foregoing, Persons shall not be
    considered to be Acting as a Group solely because they purchase or own stock
    of the same corporation at the same time, or as a result of the same public
    offering.

    Code. The Internal Revenue Code of 1986, as amended from time to time.

    Committee. The Compensation Committee of the Board.

    Corporation. Wisconsin Energy Corporation and any successor thereto.

    
    3

    --------------------------------------------------------------------------------

    
    
 a. Covered Termination Associated with a Change in Control. The termination of
    a Participant's employment with the Employer under any of the following
    circumstances:

    

    a termination of employment by the Employer other than for Cause or because
    of disability, which occurs within a period of 2 years following the first
    date on which a Change in Control of the Corporation occurs; or
    
    a termination of employment by the Employer other than for Cause or because
    of disability within a period of 6 months prior to the first date on which a
    Change in Control of the Corporation occurs, and it is reasonably
    demonstrated by the Participant that such termination of employment was at
    the request of a third party who has taken steps reasonably calculated to
    effect a Change in Control or otherwise arose in connection with or in
    anticipation of a Change in Control; or
    
    a termination of employment by the Participant for Good Reason:
    
    within a period of 2 years following the first date on which a Change in
    Control of the Corporation occurs; or
    
    within a period of 6 months prior to the first date on which a Change in
    Control of the Corporation occurs, and it is reasonably demonstrated by the
    Participant that such event occurred at the request of a third party who has
    taken steps reasonably calculated to effect a Change in Control or otherwise
    arose in connection with or in anticipation of a Change in Control.

    Date of Termination. The date on which a Participant ceases to be an
    Employee.

    Employee. Any full-time, regular-benefit, non-bargaining employee of an
    Employer. The term shall exclude all individuals employed as independent
    contractors, temporary employees, other benefit employees, non-benefit
    employees, leased employees, even if it is subsequently determined that such
    classification is incorrect.

    Employer. The Corporation or a Subsidiary which participates in the Plan
    pursuant to Article V hereof.

    Exchange Act. The Securities Exchange Act of 1934, as amended from time to
    time.

    Good Reason. The Participant ceases to be an Employee by his or her own
    action after the occurrence, without the Participant's consent, of any of
    the following events, but only if the Participant provides his or her
    Employer with notice of the event within 90 days after the initial
    occurrence of the event, the Employer fails to remedy the
    
    4
    
    --------------------------------------------------------------------------------
    
    
    event within the 30-day period after receiving such notice, and the
    Participant ceases to be an Employee immediately following expiration of the
    30-day period.

    The Participant's Annual Salary is materially reduced below the higher of
    (A) the amount in effect immediately before the Change in Control and (B)
    the highest amount in effect at any time thereafter;
    
    The Participant's duties and responsibilities are materially diminished in
    comparison to the duties and responsibilities the Participant had
    immediately before the Change in Control; or
    
    There is a material change in the geographic location at which the
    Participant is required to be based and perform services from the location
    at which the Participant was required to be based and perform services
    immediately before the Change in Control.

    Participant. An individual who is designated as such pursuant to
    Section 3.1.

    Person. The term "Person" has the meaning given in Section 3(a)(9) of the
    Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
    except that such term shall not include (i) the Corporation or any of its
    subsidiaries, (ii) a trustee or other fiduciary holding securities under an
    employee benefit plan of the Corporation or any of its affiliates, (iii) an
    underwriter temporarily holding securities pursuant to an offering of such
    securities, or (iv) a corporation owned, directly or indirectly, by the
    stockholders of the Corporation in substantially the same proportions as
    their ownership of the stock of the Corporation.

    Plan. The Wisconsin Energy Executive Severance Policy, as set forth herein
    and as amended from time to time.

    Separation Benefits. The benefits described in Section 4.3 that are provided
    to qualifying Participants under the Plan.

    Separation Period. The period beginning on a Participant's Date of
    Termination and ending on the third anniversary thereof for a Participant
    designated on Schedule 1 as eligible for a Tier 2 Separation Benefit, ending
    on the second anniversary thereof for a Participant designated as eligible
    for a Tier 3 Separation Benefit, and ending on the first anniversary thereof
    for a Participant designated as eligible for a Tier 4 Separation Benefit.

    Subsidiary. Any corporation in which the Corporation, directly or
    indirectly, holds a majority of the voting power of such corporation's
    outstanding shares of capital stock.

    
    5

    --------------------------------------------------------------------------------

    
    
 b. Target Annual Incentive. The Annual Incentive Award that the Participant
    would have earned for the year in which his or her Date of Termination
    occurs, if the target goals had been achieved.

    

ARTICLE III
SEPARATION BENEFITS



   3.1    Participation. Each of the individuals named on Schedule 1 hereto
shall be a Participant in the Plan. Schedule 1 may be amended by the Board from
time to time to add individuals as Participants. All Participants will also be
designated on Schedule 1 as eligible for either a Tier 2, Tier 3 or Tier 4
Separation Benefit under the provisions of Section 4.3(b)(ii) hereof.

   3.2    Duration of Participation. A Participant shall only cease to be a
Participant in the Plan as a result of an amendment or termination of the Plan
complying with Article VII of the Plan, or when he ceases to be an Employee of
any Employer, unless, at the time he ceases to be an Employee, such Participant
is entitled to payment of Separation Benefits as provided in the Plan or there
has been an event or occurrence described in Section 4.2(a) which would enable
the Participant to terminate his employment and receive Separation Benefits. A
Participant entitled to payment of a Separation Benefit or any other amounts
under the Plan shall remain a Participant in the Plan until the full amount of
the Separation Benefit and any other amounts payable under the Plan have been
paid to the Participant. The Board may remove any Participant from coverage
under the Plan. The removal may be accomplished by the Board's causing the
Employer to provide written notice of such removal to the Participant at least
one year in advance of the effective date of removal. If prior to the effective
date of such removal, the Participant has become entitled to payment of a
Separation Benefit or any other amounts under the Plan, such individual shall
remain a Participant in the Plan until the full amount of the Separation Benefit
and any other amounts payable under the Plan have been paid to the Participant.


SEPARATION BENEFITS

Right to Separation Benefit

. A Participant shall be entitled to receive Separation Benefits in accordance
with Section 4.3 if the Participant ceases to be an Employee for any reason
specified in Section 4.2(a).



Termination of Employment

.



Terminations Which Give Rise to Separation Benefits Under This Plan

.



    In the event of a Covered Termination Associated with a Change in Control, a
    Participant shall be entitled to receive Separation Benefits in accordance
    with Section 4.3;

    
    6

    --------------------------------------------------------------------------------

    
    
 i. An Employer or any affiliate of an Employer sells or otherwise distributes
    or disposes of the subsidiary, branch or other business unit in which the
    Participant was employed before such sale, distribution or disposition and
    the requirements of Section 4.2(b)(iii) are not met, and the Participant
    ceases to be an Employee by action of the Employer upon or within 90 days
    after such sale, distribution or disposition.

    

Terminations Which Do Not Give Rise to Separation Benefits Under This Plan

. If a Participant's employment is terminated for Cause, disability, death, or a
qualified sale of business (as those terms are defined below), or voluntarily by
the Participant (whether on account of retirement or otherwise and other than
for Good Reason as described Section 2(j)(iii)) the Participant shall not be
entitled to Separation Benefits under the Plan.



    A termination for disability shall have occurred where a Participant is
    terminated because illness or injury has prevented him or her from
    performing his or her duties (as they existed immediately prior to the
    illness or injury) on a full time basis for 180 consecutive business days.

    A termination for Cause shall have occurred where a Participant is
    terminated because of:

    the willful and continued failure of the Participant to perform
    substantially the Participant's duties with the Corporation or one of its
    affiliates (other than any such failure resulting from incapacity due to
    physical or mental illness), after a written demand for substantial
    performance is delivered to the Participant by the Board or an elected
    officer of the Corporation which specifically identifies the manner in which
    the Board or the elected officer believes that the Participant has not
    substantially performed the Participant's duties, or
    
    the willful engaging by the Participant in illegal conduct or gross
    misconduct which is materially and demonstrably injurious to the
    Corporation.

    For purposes of this provision, no act or failure to act, on the part of the
    Participant, shall be considered "willful" unless it is done, or omitted to
    be done, by the Participant in bad faith or without reasonable belief that
    the Participant's action or omission was in the best interests of the
    Corporation. Any act, or failure to act, based upon authority given pursuant
    to a resolution duly adopted by the Board or upon the advice of counsel for
    the Corporation, shall be conclusively presumed to be done, or omitted to be
    done, by the Participant in good faith and in the best interests of the
    Corporation.

    
    7

    --------------------------------------------------------------------------------

    
    
 i. A termination due to a qualified sale of business shall have occurred where
    an Employer or an affiliate of an Employer has sold, distributed or
    otherwise disposed of the subsidiary, branch or other business unit in which
    the Participant was employed before such sale, distribution or disposition
    and the Participant has been offered employment with the purchaser of such
    subsidiary, branch or other business unit or the corporation or other entity
    which is the owner thereof on substantially the same terms and conditions
    under which he worked for the Employer (including, without limitation, base
    salary, duties and responsibilities, program of benefits and location where
    based). Such terms and conditions shall also include, without limitation, a
    legally binding agreement or plan covering such Participant, providing that
    upon a termination of employment with the subsidiary, branch or business
    unit (or the corporation or other entity which is the owner thereof) or any
    successor thereto of the kind described in Article VI of this Plan, at any
    time before the end of a 2-year period following the first date on which a
    Change in Control of the Corporation occurs, the Participant's employer or
    any successor will pay to each such former Participant an amount equal to
    the Separation Benefit and other benefits that such former Participant would
    have received under the Plan had he been a Participant at the time of such
    termination. For purposes of this subsection, the new employer plan or
    agreement must treat service with any Employer (irrespective of whether the
    Employer was an affiliate of the Corporation or the Employee was a
    Participant at the time of such service) and the new employer as continuous
    service for purposes of calculating Separation Benefits.

    

Separation Benefits

.



If a Participant's employment is terminated in circumstances entitling him to a
separation benefit as provided in Section 4.2(a), the Participant's Employer
shall pay such Participant, within 20 days of the Date of Termination, a cash
lump sum as set forth in Section 4.3(b) and provide the continued benefits set
forth in Section 4.3(c). For purposes of determining the benefits set forth in
Sections 4.3(b) and 4.3(c), if the termination of the Participant's employment
is based upon a reduction of the Participant's Annual Salary as described in
Section 2(o)(i) or as described in Section 2(j)(iii), such reduction shall be
ignored. Effective as of January 1, 2008, any deferral election filed pursuant
to the terms of the Plan as in effect before January 1, 2008, shall be void.

The cash lump sum referred to in Section 4.3(a) shall equal the aggregate of the
following amounts:

    the sum of (A) the Participant's Annual Salary through the Date of
    Termination to the extent not theretofore paid, (B) the product of (1) the
    Target Annual Incentive and (2) a fraction, the numerator of which is the
    number of days in such year through the Date of Termination, and the
    denominator of which is 365, and (C) any accrued vacation pay, in each case
    to the extent not theretofore paid and in full satisfaction of the rights of
    the Participant thereto;

    
    8

    --------------------------------------------------------------------------------

    
    
 i. an amount equal to the product of (A) the number specified below for the
    Tier level applicable to the Participant as set forth on Schedule 1, and (B)
    the sum of (1) the Participant's Annual Salary and (2) the higher of the
    Target Annual Incentive or the Annual Incentive Award:

    

    Tier Level
    
    Multiplier for (A) Above
    
    Tier 2
    
    Tier 3
    
    Tier 4
    
    3
    
    2
    
    1

    an amount equal to the difference between (A) the actuarial equivalent of
    the benefit under the Corporation's qualified defined benefit retirement
    plan (the "Retirement Plan") and any excess or supplemental retirement plans
    in which the Participant participates (together, the "SERP") which the
    Participant would receive if his or her employment continued during the
    Separation Period, assuming that the Participant's compensation during the
    Separation Period would have been equal to his or her compensation as in
    effect immediately before the termination or, if higher, immediately before
    the first date on which a Change in Control of the Corporation occurs, as
    the case may be, and (B) the actuarial equivalent of the Participant's
    actual benefit (paid or payable), if any, under the Retirement Plan and the
    SERP as of the Date of Termination. The actuarial assumptions used for
    purposes of determining actuarial equivalence shall be no less favorable to
    the Participant than the most favorable of those in effect under the
    Retirement Plan and the SERP on the Date of Termination or the first date on
    which a Change in Control of the Corporation occurs, as the case may be.

The continued benefits referred to above in subsection (a) shall be the
provision to the Participant and his or her family during the Separation Period
of medical, dental and life insurance benefits as if the Participant's
employment had not been terminated; provided, however, that if the Participant
becomes reemployed with another employer and is eligible to receive medical or
other welfare benefits under another employer-provided plan, the medical and
other welfare benefits described herein shall be secondary to those provided
under such other plan during such applicable period of eligibility. For purposes
of determining eligibility (but not the time of commencement of benefits) of the
Participant for retiree medical, dental and life insurance benefits under the
Corporation's plans, practices, programs and policies, the Participant shall be
considered to have remained employed during the Separation Period and to have
retired on the last day of such period.

To the extent that the period during which the continued provision of medical
and dental benefits falls within the applicable COBRA continuation period, such
continued provision of medical and dental benefits is exempt from Code Section
409A under Treasury Regulation Section 1.409A-1(b)(9)(v)(B). To the extent that
the period during which the continued provision of medical and dental benefits
extends beyond the applicable

9

--------------------------------------------------------------------------------


COBRA continuation period, the following shall apply: (a) the medical and dental
expenses to which a Participant (and his or her family, if applicable) are
eligible for reimbursement are those expenses covered under the terms of the
applicable medical and/or dental plan under which the Participant (and his or
her family, if applicable) continues to be covered by virtue of this Section
4.3(c); (b) the premiums for continued medical and dental coverage shall be paid
on a monthly basis; (c) any amounts paid to or on behalf of the Participant as
reimbursement for medical and/or dental expenses shall be paid on or before the
last day of the year following the year in which such expense was incurred; (d)
any amounts paid to or on behalf of the Participant as reimbursement for medical
and/or dental expenses during one year will not affect the Participant's
eligibility for amounts paid to or on behalf of the Participant as reimbursement
for medical and/or dental expenses during any other year; and (e) the right to
continued coverage beyond the applicable COBRA continuation period is not
subject to liquidation or exchange for another benefit.



Other Benefits Payable

. The cash lump sum and continuing benefits described in Section 4.3 above shall
be payable in addition to, and not in lieu of, all other accrued or vested or
earned but deferred compensation, rights, options or other benefits which may be
owed to a Participant upon or following termination, including but not limited
to accrued vacation or sick pay, amounts or benefits payable under any bonus or
other compensation plans, stock option plan, stock ownership plan, stock
purchase plan, restricted stock plan, life insurance plan, health plan,
disability plan or similar or successor plan, but excluding any severance pay
under any severance plan, practice or program or pay in lieu of notice required
to be paid to such Participant under applicable law.



Certain Reduction of Payments by the Corporation

.



Notwithstanding any other provision of this Plan, if any portion of the
Separation Benefits or any other payment under any other agreement with or plan
of the Corporation or the Employer (in the aggregate "Total Payments"), would
constitute an "excess parachute payment," then the Total Payments to be made to
the Participant shall be reduced such that the value of the aggregate Total
Payments that the Participant is entitled to receive shall be One Dollar ($1)
less than the maximum amount which the Participant may receive without becoming
subject to the tax imposed by Section 4999 of the Internal Revenue Code (the
"Code") (or any successor provision) or which the Corporation may pay without
loss of deduction under Section 280G(a) of the Code (or any successor
provision). For purposes of this Plan, the terms "excess parachute payment" and
"parachute payments" shall have the meaning assigned to them in Section 280G of
the Code (or any successor provision), and such "parachute payments" shall be
valued as provided therein. Present value for purposes of this Agreement shall
be calculated in accordance with Section 1274(b)(2) of the Code (or any
successor provision). Within 60 days following delivery of a notice by the
Corporation to the Participant of its belief that there is a payment or benefit
due the Participant which will result in an excess parachute payment as defined
in Section 280G of the Code (or any successor provision), the Participant and
the Corporation, at the Corporation's expense, shall obtain the opinion (which
need not be unqualified) of the

10

--------------------------------------------------------------------------------


Corporation's independent auditors which sets forth (A) the amount of the Base
Period Income, (B) the amount and present value of Total Payments and (C) the
amount and present value of any excess parachute payments without regard to the
limitations of this Section 4.5. As used in this Section 4.5, "Base Period
Income" means the Participant's "annualized includible compensation for the base
period" as defined in Section 280G(d)(1) of the Code (or any successor
provision). For purposes of such opinion, the value of any noncash benefits or
any deferred payment or benefit shall be determined by the Corporation's
independent auditors in accordance with the principles of Sections 280G(d)(3)
and (4) of the Code (or any successor provisions), which determination shall be
evidenced in a certificate of such auditors addressed to the Corporation and the
Participant. Such opinion shall be dated as of the Participant's date of
termination of employment and addressed to the Corporation and the Participant
and shall be binding, absent manifest error, upon the Corporation and the
Participant. If such opinion determines that there would be an excess parachute
payment, the Separation Benefits hereunder or any other payment determined by
such auditors to be includible in Total Payments shall be reduced or eliminated
as specified by the Participant in writing delivered to the Corporation within
30 days of the Participant's receipt of such opinion or, if the Participant
fails to so notify the Corporation, then as the Corporation shall reasonably
determine, so that under the bases of calculations set forth in such opinion
there will be no excess parachute payment. If such auditors so request in
connection with the opinion required by this Section, the Participant and the
Corporation shall obtain, at the Corporation's expense, and the auditors may
rely on in providing the opinion, the advice of a firm of recognized executive
compensation consultants as to the reasonableness of any item of compensation to
be received by the Participant. Notwithstanding the foregoing, the calculations
provided for herein shall be based upon the conclusive presumption that the
following are reasonable: the compensation payments made under Section 4.3(b)(i)
as well as any other compensation, earned prior to the date of the Participant's
termination of employment pursuant to the Corporation's compensation programs if
such payments would have been made in the future in any event, even though the
timing of such payment is triggered by the Change of Control. If the provisions
of Sections 280G and 4999 of the Code (or any successor provisions) are repealed
without succession, then this Section 4.5 shall be of no further force or
effect.



The Participant shall notify the Corporation in writing of any claim by the
Internal Revenue Service that, if successful, would subject the Participant to
the tax imposed by Section 4999 of the Code. Such notification shall be given as
soon as practicable, but no later than 10 business days after the Participant is
informed in writing of such claim and shall apprise the Corporation of the
nature of the claim and the date on which such claim is requested to be paid.
The Participant shall not pay such claim prior to the expiration of the 30-day
period following the date on which he gives notice to the Corporation (or such
shorter period ending on the date that any payment of taxes with respect to the
claim is due). If the Corporation notifies the Participant in writing prior to
the expiration of such period that it desires to contest such claim, the
Participant agrees to give the Corporation any information reasonably requested
by the Corporation in writing relating to such claim, to take such action in
connection with contesting such claim as the Corporation shall reasonably
request in writing from time to time, including, without limitation, accepting
legal representation with respect to such claim by an attorney reasonably
selected by the Corporation, to cooperate with the Corporation in good faith in

11

--------------------------------------------------------------------------------


order to effectively contest such claim, to permit the Corporation to control
any proceedings relating to such claim and to permit the Corporation to pursue
or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority with respect to such claim. The
Corporation shall bear and pay directly all costs and expenses, including
additional interest and penalties) incurred in connection with such contest.
Further, provided only that the Corporation receives timely written notification
from the Participant with respect to such claim, the Corporation will indemnify
and hold the Participant harmless, on an after-tax basis, for any excise tax
under Section 4999 of the Code (including interest and penalties thereon), such
that the net amount retained by the Participant after the deduction of any such
excise tax and any interest or penalties thereon (but not any federal, state or
local income tax) would be the same as if such excise tax had never applied.



Payment Obligations Absolute; Offset for Wisconsin Energy Senior Executive
Severance Policy

. Subject to Section 4.5 and except for the offset described below, the
obligations of the Corporation and the Employers to pay the separation benefits
described in Section 4.3 shall be absolute and unconditional and shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Corporation or any of
its Subsidiaries may have against any Participant. In no event shall a
Participant be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to a Participant under any of the
provisions of this Plan, nor shall the amount of any payment hereunder be
reduced by any compensation earned by a Participant as a result of employment by
another employer, except as specifically provided in Section 4.3(c). In the
event a Participant becomes entitled to severance or termination pay under any
other Corporation or Employer severance or termination plan, program, practice
or arrangement separate and apart from this Plan, he shall receive payment and
applicable benefits only under the plan or arrangement which provides the larger
severance pay, as determined by the Committee in its sole discretion. In no
event shall severance or termination pay be paid under more than one plan,
program, practice or arrangement. A Participant's entitlement to any other
compensation and benefits will be determined in accordance with the
Corporation's or Employer's employee benefit plans and other applicable
programs, policies and practices as in effect from time to time.




PARTICIPATING EMPLOYERS

Subsidiaries whose Employees are Participants pursuant to Section 3.1 shall
participate in the Plan.


SUCCESSOR TO CORPORATION

This Plan shall bind any successor of the Corporation, its assets or its
businesses (whether direct or indirect, by purchase, merger, consolidation or
otherwise) in the same manner and to the same extent that the Corporation would
be obligated under this Plan if no succession had taken place.

In the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Corporation shall
require such successor expressly and unconditionally to assume and agree to
perform the Corporation's obligations under this Plan, in the same manner and to
the

12

--------------------------------------------------------------------------------


same extent that the Corporation would be required to perform if no such
succession had taken place. The term "Corporation," as used in this Plan, shall
mean the Corporation as hereinbefore defined and any successor or assignee to
the business or assets which by reason hereof becomes bound by this Plan.




13

--------------------------------------------------------------------------------



DURATION, AMENDMENT AND TERMINATION



Duration

. This Plan was established on April 26, 2000 and it shall continue on a year by
year basis. The Corporation reserves the right, however, to terminate this Plan
at any time by providing written notice of such termination to each person who
is then a Participant at least one year in advance of the effective date of the
Plan's termination. However, if prior to the effective date of the Plan
termination, a Participant has become entitled to payment of a Separation
Benefit or any other amounts under the Plan, such individual shall remain a
Participant in the Plan until the full amount of the Separation Benefit and any
other amounts payable under the Plan have been paid to the Participant.



Amendment

. Except as provided in Section 7.1, the Plan shall not be subject to amendment,
change, substitution, deletion, revocation or termination in any respect which
adversely affects the rights of Participants.



Form of Amendment

. The form of any amendment of the Plan shall be a written instrument signed by
a duly authorized officer or officers of the Corporation, certifying that the
amendment has been approved by the Board.




MISCELLANEOUS

Indemnification

. If a Participant institutes any legal action in seeking to obtain or enforce
or is required to defend in any legal action the validity or enforceability of,
any right or benefit provided by this Plan, the Corporation or the Employer will
pay for all actual reasonable legal fees and expenses incurred (as incurred) by
such Participant, regardless of the outcome of such action.



Employment Status

. This Plan does not constitute a contract of employment or impose on the
Participant or the Participant's Employer any obligation to retain the
Participant as an Employee, to change the status of the Participant's
employment, or to change the Corporation's policies or those of its Subsidiaries
regarding termination of employment.



Claim Procedure

. If an Employee or former Employee makes a written request alleging a right to
receive benefits under this Plan or alleging a right to receive an adjustment in
benefits being paid under the Plan, the Corporation shall treat it as a claim
for benefits. For purposes of this Section, the Corporation has delegated to the
Employee Benefits Committee ("Committee") the authority to decide claims brought
under the Plan.



Initial Claims for Benefits

. All claims for benefits under the Plan shall be sent to the Committee as Plan
Administrator and must be received within 90 days after termination of
employment. The Committee will make a determination on the claim for benefits
and inform the claimant of its determination, in writing, within 90 days after
the Committee's receipt of the claim, unless the Committee determines that
additional time,




14

--------------------------------------------------------------------------------



not exceeding an additional 90 days, is needed. If the Committee determines that
additional time is needed, it will inform the claimant, in writing, of the need
for additional time, the reason the additional time is necessary, and the date
by which it expects to render its determination. If the Committee determines
that any individual who has claimed a right to receive benefits, or different
benefits, under the Plan is not entitled to receive all or any part of the
benefits claimed, it will inform the claimant in writing of its determination
and the reasons therefore in terms calculated to be understood by the claimant.
The notice shall make specific reference to the pertinent Plan provisions on
which the denial is based, describe any additional material or information that
is necessary and the reason such information is necessary, inform the claimant
what procedure the claimant should follow to take advantage of the review
procedures set forth below in the event the claimant desires to contest the
denial of the claim, and advise the claimant of his or her right to bring a
civil action under ERISA Section 502(a) following an adverse benefit
determination on review.



Appeal of Initial Benefit Determination

. The claimant may, within 90 days after receiving an adverse benefit
determination, submit in writing to the Committee a notice that the claimant
contests the denial of his or her claim by the Committee and desires a further
review. The claimant may submit written comments, documents, records, and other
information in support of his or her claim to the Committee. The claimant may
review and/or receive copies of, upon request and free of charge, documents
relevant to his or her claim. The Committee will notify the claimant of its
final decision, in writing, within 60 days of the written request for review,
unless the Committee determines additional time, not exceeding 60 days, is
needed. In such case, the Committee will inform the claimant, in writing, before
expiration of the initial 60-day period, of the need for additional time, the
reason additional time is needed, and the date by which it expects to render its
determination. The Committee's written notice of its final decision will
include, for an adverse decision, the specific reasons for the decision,
reference to the specific Plan provisions on which the decision is based, a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all relevant information relating to
its decision, a description of any voluntary appeal procedures available, and a
statement that the claimant has the right to bring an action under ERISA Section
502(a).



Legal Action

. A claimant may not bring a legal action against the Plan in court unless he or
she fully exhausts the claims procedures set forth above. Additionally, a
claimant may not bring a legal action against the Plan in court after 180 days
from the final disposition of the claim on appeal.




15

--------------------------------------------------------------------------------


Validity and Severability. The invalidity or unenforceability of any provision
of the Plan shall not affect the validity or enforceability of any other
provision of the Plan, which shall remain in full force and effect, and any
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.



Governing Law

. The validity, interpretation, construction and performance of the Plan shall
in all respects be governed by the laws of Wisconsin, without reference to
principles of conflict of law, except to the extent preempted by federal law.



Notices

. All communications provided for herein shall be in writing and shall be deemed
to have been duly given when delivered or five business days after having been
mailed by United States registered or certified mail, return receipt requested,
postage prepaid, addressed to the Employer (to the attention of the Secretary of
the Employer) at its principal executive office and to the Participant at
his/her principal residence, or to such other address as any party may have
furnished to the other in writing in accordance herewith, except that notices of
a change of address shall be effective only upon receipt.




16

--------------------------------------------------------------------------------


SCHEDULE 1

Participants Eligible for Separation
Benefits if the Conditions Specified in
Section 4.2(a) are Satisfied and Tier Level
Applicable for Each Such Participant:

Employees of the WICOR, Inc. Companies selected for participation by WICOR, Inc.
pursuant to Section 3.15(f) of the Agreement and Plan of Merger dated as of June
27, 1999, as amended, among Wisconsin Energy, WICOR, Inc., and CEW Acquisition,
Inc.



i)

For Tier 2:

None



ii)



For Tier 3:



Stephen Dickson



iii)



For Tier 4:



Louise Horton

   

Joseph Konrad

   

Peter Newman

   

Michael Rau

   

Thelma Sias

   

Mary Wolter



Employees named by the Board:



i)

For Tier 2:

     

Charles Cole

   

Walter Kunicki

   

Kristine Krause

   

Scott Patulski

   

Kristine Rappé

   

Jeffrey West

   

Richard White

Arthur Zintek



ii)



For Tier 3:





   

Sally Bentley

   

Steven Cartwright

   

James Keller

   

Allan Mihm

   

Donald Sawruk

   

Robert Whitefoot

James Schubilske



iii)



For Tier 4:



William Beres

   

Donna Conant

   

Jewel Currie

   

Richard Dowdell

   

Roma Draba

   

Phyllis Dube

   

N. David Durment

   

Robert Hall

Colleen Henderson

   

Anthony Jankowski

   

Leslie Kowalski

   

Ernest Maas

   

Kris McKinney

   

David Molinare

   

Richard O'Conor

   

Steven Quade

   

Thomas Route

   

Bruce Sasman

   

Joan Shafer

   

Paul Shorter






17

--------------------------------------------------------------------------------


